DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Species A1, B2, and C2 in the reply on 12/03/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).
Claims 15-16 and 18, which correspond to the non-elected Species (Claim 15: Species A2, Claim 16: Species B1, and Claim 18: Species C1), are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.

 
Claim Objections
Claims 4-12 are objected to because of the following informality:
	Claim 4 is objected to because of the informality in the recitation "a first and second selectively-reflective mirrors" in lines 1-2.  Examiner suggests changing the recitation to “first selectively-reflective mirror and second selectively-reflective mirror”.  All claims which depend on clam 4 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 8 is objected to because of the informality in the recitation "selected from the group consisting of a metasurface mirror, a polymeric stack filter, and a Bragg grating, a 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the trapped light” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “trapped light”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 4 recites “the first selectively-reflective mirror” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation "a first and second selectively-reflective mirrors" in lines 1-2 will be treated as if it recites “first selectively-reflective mirror and second selectively-reflective mirror”.  All claims 
	Claim 4 recites “the second selectively-reflective mirror” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation "a first and second selectively-reflective mirrors" in lines 1-2 will be treated as if it recites “first selectively-reflective mirror and second selectively-reflective mirror”.  All claims which depend on clam 4 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 8 recites “the selectively-reflective mirrors” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first selectively-reflective mirror and the second selectively-reflective mirror”.  All claims which depend on clam 8 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the selectively-reflective mirrors” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first selectively-reflective mirror and the second selectively-reflective mirror”.  All claims which depend on clam 9 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 20 recites “the emitted light” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “emitted light”.  Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAPEL (US 20100139749 A1).
	Regarding claim 1, MAPEL teaches a luminescent solar concentrator (see the system of a luminescent light guide and solar cell in Fig. 6) comprising:
a waveguide (see the waveguide in Fig. 6 attached below) configured to trap light incident on a first surface (see the first surface in Fig. 6 attached below) via total internal reflection (see the total internal reflection 152) (The waveguide has a capability of this function, see Fig. 6 attached below), the waveguide comprising: 
embedded luminophores (see the chromophores 110, which are embedded; [0058] The chromophores are chosen to have non-zero photoluminescence efficiency, whereupon they have a finite probability of re-emitting light of a lower energy than that which they absorbed) configured to absorb at least a portion of the trapped light and emit photoluminesced light (The chromophores have a capability of this function, see Fig. 6; 
at least one embedded planar cell (see the PV cell 692, which is embedded planar cell) disposed on a second surface (see the first surface in Fig. 6 attached below) opposite the first surface (see Fig. 6), the at least one embedded planar cell configured to absorb and convert at least a portion of the photoluminesced light to an electric signal (The PV cell 692 has a capability of this function, see Fig. 6).
	
    PNG
    media_image1.png
    637
    1007
    media_image1.png
    Greyscale


	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	MAPEL teaches a subcell (see the PV cells 120) configured to absorb and convert at least a portion of the trapped light and at least a portion of the photoluminesced light to an electric signal (The PV cells 120 has a capability of this function, see Fig. 6).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.
	MAPEL teaches the emitted light is of a longer wavelength than the trapped light absorbed by the embedded luminophores (see the rejection of claim 1 and Fig. 6; [0067] a system is formed whereupon an LSC receives direct illumination and a second optical element that functions as a luminescent light source receives light transmitted through the LSC and redirects light at longer wavelengths towards the LSC).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MAPEL (US 20100139749 A1) as applied to claim 1 above.
	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the subcell comprises a silicon subcell”, MAPEL discloses illustrative materials for use in the PV cells that receive the confined luminescence disclosed herein include, but are not limited to, cadmium telluride, cadmium indium gallium selenide, copper indium sulfide, amorphous silicon, monocrystalline silicon, multicrystalline silicon, amorphous-silicon/muticrystalline-silicon micromorph, cadmium selenide, aluminum antimonide, indium phosphide, indium gallium phosphide, aluminum arsenide, gallium phosphide, gallium antimonide, dye-sensitized solar cells utilizing, for example, ruthenium dyes, or organic solar cells utilizing, for instance, fullerene, poly(3-hexylthiophene), and phenyl-C61-butyric acid methyl ester [0061].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the amorphous silicon, monocrystalline silicon, multicrystalline silicon, or amorphous-silicon/muticrystalline-silicon micromorph material for the PV cells in the device of MAPEL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the at least one embedded planar cell comprises a cell selected from group consisting of an InGaP cell and a GaAs cell”, MAPEL discloses illustrative materials for use in the PV cells that receive the confined luminescence disclosed herein include, but are not limited to, cadmium telluride, cadmium indium gallium selenide, copper indium sulfide, amorphous silicon, monocrystalline silicon, multicrystalline silicon, amorphous-silicon/muticrystalline-silicon micromorph, cadmium selenide, aluminum antimonide, indium phosphide, indium gallium phosphide, aluminum arsenide, gallium phosphide, gallium antimonide, dye-sensitized solar cells utilizing, for example, ruthenium dyes, or organic solar cells utilizing, for instance, fullerene, poly(3-hexylthiophene), and phenyl-C61-butyric acid methyl ester [0061].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the indium gallium phosphide material for the PV cell in the device of MAPEL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 13.
	Regarding the claimed “wherein the at least one embedded planar cell comprises an array of embedded planar cells”, MAPEL discloses an LSC 1242 has PV cells 1289 attached to the rear surface of the light guiding substrate 1248 by polymer films of ethylene vinyl acetate (EVA) 1285 and 1287 (see Fig. 12), wherein Fig. 12 shows that the PV cells are planar cells (see Fig. 12).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the PV cell in Fig. 6 with the planar PV cells shown in Fig. 12, because the simple substitution of a known element known in 

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the waveguide comprises a material selected from the group consisting of polymethyl methacrylate, polydimethylsiloxane, and ethylene-vinyl acetate”, MAPEL discloses illustrative materials for use in the substrates of the solar concentrators disclosed herein include, but are not limited to, polymethylmethyacrylate (PMMA) [0060].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polymethylmethyacrylate (PMMA) for the solar concentrators in the device of MAPEL, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MAPEL (US 20100139749 A1) as applied to claim 1 above, further in view of KLOPFER (US 9267889 B1).
	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the embedded luminophores comprise luminophores selected from the group consisting of InP quantum dots, Si quantum dots, and nanorods”, MAPEL discloses the sensitized LSC glass of the present invention includes primary emitting dopant chromophores of quantum dots [0149], but does not explicitly disclose the claimed materials.  However, KLOPFER discloses high-efficiency light absorbing and emitting 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726